Citation Nr: 1129757	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  11-03 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from December 1957 to September 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 RO rating decision that denied service connection for a right knee disability, a left knee disability, and for a left shoulder disability.  In June 2011, the Veteran testified at a Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that he has a right knee disability, a left knee disability and a left shoulder disability, that are all related to service.  He specifically asserts that he injured his right knee and tore his left knee meniscus while playing flag football during service.  He also reports that he dislocated his left shoulder during service when he was tackled while playing football approximately a year later.  He essentially claims that he has suffered from right knee, left knee, and left shoulder problems since his period of service.  

The Board observes that the Veteran is competent to report right knee, left knee, and left shoulder injuries during service; right knee, left knee, and left shoulder symptoms in service; continuous right knee, left knee, and left shoulder symptomatology since service; and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records are unavailable and were reportedly destroyed in the 1973 fire at the National Personnel Records Center (NPRC).

Post-service private and VA treatment records show treatment for variously diagnosed right knee, left knee, and left shoulder problems on numerous occasions.  

For example, a June 2005 private treatment report from the Orthopedic Clinic Association, P.C., noted that the Veteran was seen for a chief complaint of right knee pain, which had been on and off.  It was noted that the Veteran had seen a private physician in the past.  The Veteran stated that activity such as hiking and walking exacerbated his symptoms.  He denied that he had any pain in his left knee.  The examiner reported that X-rays, as to both of the Veteran's knees, showed mild narrowing of the medial compartment of the left knee and moderate to severe narrowing of the right knee.  It was noted that a lateral view of the right knee was without acute osseous changes and that a skyline view reported that there were patellofemoral arthritic changes.  The diagnosis was degenerative joint disease of the right knee.  

A December 2005 treatment report from the Orthopedic Clinic Association, P.C., indicated that the Veteran was still having symptoms in his right knee and that medication did not help.  The impression was degenerative joint disease of the right knee.  The Veteran also reported that he had a three to four year history of left shoulder pain.  The examiner reported that X-rays, as to the Veteran's left shoulder, showed narrowing of the glenohumeral joint with a type II acromion.  The impression was degenerative joint disease of the left glenohumeral joint.  A January 2006 entry related an impression of degenerative joint disease of the left glenohumeral joint and degenerative joint disease of the right knee.  

A May 2006 treatment entry from the Orthopedic Clinic Association, P.C., indicated an impression of status post Visco supplementation treatment for degenerative joint disease of both knees.  A May 2007 entry noted that the Veteran was status post a total right knee arthroplasty a week earlier.  The impression was status post total knee arthroplasty, right.  

An August 2008 treatment entry from the same facility indicated that the Veteran reported that he had three weeks of left knee pain.  It was noted that a magnetic resonance imaging (MRI) study, as to the Veteran's left knee, indicated that there was a complex tear of the medial meniscus, as well as a tear of the lateral meniscus.  Degenerative osteoarthritis was also reported to be present.  The impression was medial and lateral meniscus tear, left knee.  

A February 2009 VA treatment entry noted that the Veteran had been diagnosed with left shoulder pain.  It was reported that the Veteran had a past medical history of a left shoulder injury.  The Veteran indicated that he had been suffering from left shoulder pain since a war injury which required that his arm be in a sling for a couple of months.  He stated that he had been unable to elevate his left arm fully since that time and reported that he presently had a bone spur and arthritis in the left shoulder joint.  The assessment was findings consistent with pain related to postural dysfunction.  

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claims for service connection for a right knee disability, a left knee disability, and for a left shoulder disability.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board observes that at the June 2011 Board hearing, the Veteran testified that he had received recent treatment from Dr. Copper at apparently the Yavapai Medical Center in Prescott, Arizona.  The Veteran indicated that he and Dr. Copper had discussed his injuries from some time ago and that Dr. Copper made notations on things happening when he was in Korea.  Further, at a Decision Review Office Conference, the Veteran reported that he was going to have his left shoulder surgically repaired at the Yavapai Medical Center in Prescott, Arizona in April 2011.  The Board observes that there are no reports of record from that facility.  

The Board notes that the Veteran also referred to recent VA treatment at the Prescott, Arizona VA Medical Center at the June 2011 Board hearing.  The Board observes that the most recent VA treatment reports of record are dated in February 2009.  

As there may be outstanding treatment records available, including possible VA treatment records, that may be pertinent to the veteran's claims, an attempt should be made to obtain them.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, these issues are REMANDED for the following:  

1.  After securing the necessary releases, obtain copies of the Veteran's reported treatment for right knee, left knee, and left shoulder problems, which are not already in the claims folder, and dated since his separation from service, from the Yavapai Medical Center in Prescott, Arizona.  

2.  Obtain copies of the Veteran's VA treatment records, which are not already in the claims folder, concerning his reported treatment for right knee, left knee, and left shoulder problems, and dated since February 2009, from the Prescott, Arizona VA Medical Center.  

3.  Ask the Veteran to identify all other medical providers who have treated him for right knee, left knee, and left shoulder problems since February 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

4.  Schedule the Veteran for an appropriate VA examination by a physician to determine the nature and likely etiology of his claimed right knee disability, left knee disability, and left shoulder disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current right knee, left knee, and left shoulder disabilities.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (50 percent or greater probability) that any diagnosed right knee, left knee, and left shoulder disabilities are etiologically related to his period service.  The examiner must specifically acknowledge and discuss the Veteran's report that he suffered right knee, left knee, and left shoulder injuries during his period of service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

5.  Thereafter, review the Veteran's claims for entitlement to service connection for a right knee disability, a left knee disability, and for a left shoulder disability.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

[Continued on following page.]
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



